Exhibit 99.1 For Immediate Release February 3, 2011 OTC BB: “CCBC” CHINO COMMERCIAL BANCORP REPORTS YEAR END RESULTS. Chino, California… The Board of Directors of Chino Commercial Bancorp, the parent company of Chino Commercial Bank NA, announced the results of operations for the Bank and the consolidated holding company for the three and twelve months ended December 31, 2010. For the full year ended December 31, 2010 the company posted a consolidated net income of $305,301, a decrease of 12.9% from net income of $350,671 for 2009. Net income for the quarter ended December 31, 2010 decreased 11.2% to $55,781 from $62,793 for quarter ended December 31, 2009. Net income per basic share for the year ended December 31, 2010 was $0.42, a 16.0% decrease from $0.50 per share for the year ended December 31, 2009. Net income per fully diluted share for fiscal year 2010 was $0.42 a 12.5% decrease from $0.48 per diluted share for fiscal year 2009. Similarly, earnings per diluted share for the fourth quarter ended December 31, 2010 were $0.07, as compared to $0.08 per diluted share for the fourth quarter of 2009. Dann H.
